DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent February 5, 2021, claim(s) 9-26 is/are pending in this application; of these claim(s) 9, 17, and 23 is/are in independent form.  Claim(s) 9, 17, and 23 is/are currently amended; claim(s) 10-16, 18-22, and 24-26 is/are original; claim(s) 1-8 is/are cancelled.
	
Response to Amendment
	Applicant’s amendment to the Specification, Drawings, and Claims are acknowledged and have been entered into the record.

Drawings
The drawings were received on February 5, 2021.  These drawings are accepted by the Examiner.

Information Disclosure Statement
	The Information Disclosure Statement(s) sent December 10, 2020 and December 30, 2020 is/are acknowledged and the references contained therein have been considered by the Examiner.


Response to Arguments
Applicant’s arguments, see page 7 lines 11-16, filed February 5, 2021, with respect to the Drawings have been fully considered and are persuasive.  The objection to the Drawings has been withdrawn.
Applicant’s arguments, see page 7 line 17-22, filed February 5, 2021, with respect to claim 8 have been fully considered and are persuasive.  The rejection of claim 8 has been withdrawn because the claim has been cancelled and the rejection is moot. 
Applicant’s arguments, see page 7 line 23-27, filed February 5, 2021, with respect to claims 1-8 have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn because the claims have been cancelled and the rejection is moot.
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive.  The Examiner argues that the new limitation in the amended independent claims is nonfunctional descriptive matter that describes the SNP data; the limitation conveys the meaning of the SNP data, and therefore has little patentable weight; see MPEP § 2111.05.
Regarding the double patenting rejection, the Terminal Disclaimer has not yet been accepted by the Office.  See the communications sent February 10, 2021.

Claim Objections
Claims 9-26 are objected to because of the following informalities:  It is unclear whether the Applicant means “population” to be (1) “the population” or (2) “a .
Appropriate correction is required.
For the purpose of examination, the Examiner assumes that the Applicant intends the limitation to be “a population.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0073719 A1 (“Glynias”).

	As to claim 9, Glynias teaches a method of comparing a plurality of omics data sets (the preamble has little patentable weight; nevertheless, see Glynias at Para [0192] for comparison of two genomics datasets for step 303, i.e. determining whether genetic variants correspond), comprising:
(according to Applicant’s Specification, Para [0036], Table 1, the hash may be interpreted as a mapping of observations to codes, such as hexadecimal codes) for a first omics data set (Glynias Figure 2C and 2D illustrate a hash for genomic data; see Glynias at Para [0167] for the steps for generating the hash), and obtaining or generating a second signature-hash for a second omics data set (Glynias at Para [0188]: generating a plurality of signature-hashes for a plurality of genomic datasets); 
wherein each of the first and second signature-hashes comprise a plurality of values corresponding to allele frequencies for a plurality of SNPs (Glynias at Para [0237]: assigning score-based characteristics to the particular variants based on allele frequencies and storing them in fields of the data structures) in selected locations of the second omics data sets and further comprise metadata related to the selected locations (Glynias at Para [0167]: generating XML files comprising the hashes in Figure 2C an 2D that comprise additional location metadata within the hash information itself; see Figure 2A which illustrates the chromosomal start and end position and Figure 2C which illustrates how the chromosomal positions are stored in the hash for the output file);
wherein at least two of the plurality of SNPs each occur in at least 10% of population (this limitation is nonfunctional descriptive matter that describes the SNP data; the limitation conveys the meaning of the SNP data, and therefore has little patentable weight; see MPEP § 2111.05); and
(see Glynias at Para [0192] for comparison of two genomics datasets for step 303, i.e. determining whether genetic variants correspond and are identical, as the term “identical” is used in Applicant’s claim 19 in the originally file disclosure).

As to claim 10, Glynias teaches the method of claim 9 wherein the first and second omics data sets have a format selected from the group of a SAM format (Glynias Para [0183]: the genomics data set may be SAM format), BAM format (Glynias Para [0183]: the genomics data set may be BAM format), and GAR format (this element is claimed in the alternative and does not need to be mapped).

As to claim 11, Glynias teaches the method of claim 9, wherein the selected locations are selected for at least one of SNP frequency (this element is claimed in the alternative and does not need to be mapped; nevertheless, see Glynias at Para [0237]: determining allele frequencies of genetic variants), gender (this element is claimed in the alternative and does not need to be mapped, although gender-based genetic variants are at once envisaged as genetic variants taught at Glynias Para [0018] and demographic characteristics taught at Para [0032]), ethnicity (this element is claimed in the alternative and does not need to be mapped, although ethnicity-based genetic variations are at once envisaged as genetic variants taught at Glynias Para [0018] and demographic characteristics taught at Para [0032]), and mutation type (Glynias at Para [0018]: selecting SNPS based on their association with a particular genetic mutant).

As to claim 12, Glynias teaches the method of claim 9, wherein the values are based on a non-linear scale (Glynias Para [0219]: values that are associated with allele frequencies include SIFT scores and PolyPhen-2 scores).

As to claim 13, Glynias teaches the method of claim 9, wherein the values are expressed as hexadecimal values (Glynias Figure 2C: values, such as location, are expressed using numerals, such as location “5”; “5” is expressed in decimal and hexadecimal form using the same expression; hence this species anticipates the claimed genus).

As to claim 14, Glynias teaches the method of claim 9, wherein the first omics data set comprises the first signature-hash, and wherein the second omics data comprises the second signature-hash (Glynias at Para [0188]: generating a plurality of signature-hashes for a plurality of genomic datasets).

As to claim 15, Glynias teaches the method of claim 9, wherein the degree of relatedness (Glynias at Para [0192]: determine identical relatedness, as the term “identical” is used in Applicant’s claim 19 in the originally file disclosure) is based on SNP frequency (this element is claimed in the alternative and does not need to be mapped), gender (this element is claimed in the alternative and does not need to be mapped), ethnicity (this element is claimed in the alternative and does not need to be mapped), and mutation type (see Glynias at Para [0192] for comparison of two genomics datasets for step 303, i.e. determining whether genetic variants correspond and are the identical, as the term is used in Applicant’s claim 19 in the originally file disclosure; the identical relationship is determined based on the SNP mutation type).

As to claim 16, Glynias teaches the method of claim 9, wherein a predetermined degree of relatedness is indicative of common provenance (Glynias at Para [0192]: the identical relationship is determined based on the same single-nucleotide polymorphisms at the same location; identical single-nucleotide polymorphisms are generically indicative of a common provenance).

As to claim 17, Glynias teaches a method of identifying a single omics data set in a plurality of omics data sets (the preamble has little patentable weight; nevertheless, see Glynias at Para [0192] for comparison of two genomics datasets for step 303, i.e. determining whether genetic variants correspond) having respective hashes (according to Applicant’s Specification, Para [0036], Table 1, the hash may be interpreted as a mapping of observations to codes, such as hexadecimal codes), comprising:
obtaining or generating a single hash having a predetermined degree of relatedness to the single omics data set (see Glynias at Para [0192] for comparison of two genomics datasets for step 303, i.e. determining whether genetic variants correspond and are identical, having complete relatedness, as the term “identical” is used in Applicant’s claim 19 in the originally file disclosure);
wherein each of the hashes comprises a plurality of values corresponding to allele frequencies for a plurality of SNPs (Glynias at Para [0237]: assigning score-based characteristics to the particular variants based on allele frequencies and storing them in fields of the data structures) in selected locations of an omics data set and further comprises metadata related to the selected locations (Glynias at Para [0167]: generating XML files comprising the hashes in Figure 2C an 2D that comprise additional location metadata within the hash information itself; see Figure 2A which illustrates the chromosomal start and end position and Figure 2C which illustrates how the chromosomal positions are stored in the hash for the output file);
wherein at least two of the plurality of SNPs each occur in at least 10% of population (this limitation is nonfunctional descriptive matter that describes the SNP data; the limitation conveys the meaning of the SNP data, and therefore has little patentable weight; see MPEP § 2111.05);
comparing the plurality of values for the single hash with values of the hashes of each of the plurality of omics data sets (Glynias at Para [0192] for comparison of two genomics datasets for step 303, i.e. determining whether genetic variants correspond); and
identifying the single omics data set in the plurality of omics data sets on the basis of a degree of relatedness between the values of the single hash and values (Glynias at Para [0192]: identifying a genomics data set having an identifier stored within the signature hash based on having complete identity between for merging the genomic information corresponding to the SNP that the genomic datasets have in common; the term “identical” is used in Applicant’s claim 19 in the originally file disclosure).

As to claim 18, Glynias teaches the method of claim 17 wherein the single hash is obtained or generated from an additional omics data set (Glynias at Para [0192]: a second genomics dataset is associated with the SNP that is already associated with a first genomics dataset).

As to claim 19, Glynias teaches the method of claim 17, wherein the predetermined degree is identity (Glynias at Para [0192]: the predetermined degree is identity) or similarity of at least 90% of the plurality of values (Glynias at Para [0192]: the predetermined degree is identity, which is similarity of 100% of the plurality of values).

As to claim 20, Glynias teaches the method of claim 17, wherein the selected locations are selected for at least one of SNP frequency (this element is claimed in the alternative and does not need to be mapped; nevertheless, see Glynias at Para [0237]: determining allele frequencies of genetic variants), gender (this element is claimed in the alternative and does not need to be mapped, although gender-based genetic variants are at once envisaged as genetic variants taught at Glynias Para [0018] and demographic characteristics taught at Para [0032]), ethnicity (this element is claimed in the alternative and does not need to be mapped, although ethnicity-based genetic variations are at once envisaged as genetic variants taught at Glynias Para [0018] and demographic characteristics taught at Para [0032]), and mutation type (Glynias at Para [0018]: selecting SNPS based on their association with a particular genetic mutant).

As to claim 21, Glynias teaches the method of claim 17, further comprising a step of retrieving the single omics data set (Glynias Para [0192]: retrieving the genomics data set for modifying the genomics dataset).

As to claim 22, Glynias teaches the method of claim 17, wherein the step of comparing uses the metadata (Glynias at Para [0192]: comparing SNP metadata, such as location, to determine identity).

As to claim 23, Glynias teaches a method of identifying source contamination in an omics file (the preamble has little patentable weight), comprising:
providing a plurality of omics data sets (Glynias at Para [0188]: generating a plurality of signature-hashes for a plurality of genomic datasets) having respective signature-hashes (according to Applicant’s Specification, Para [0036], Table 1, the hash may be interpreted as a mapping of observations to codes, such as hexadecimal codes; according to Applicant’s Specification, Para [0036], Table 1, the hash may be interpreted as a mapping of observations to codes, such as hexadecimal codes); 
wherein each of the signature-hashes comprises a plurality of values corresponding to allele frequencies for a plurality of SNPs (Glynias at Para [0237]: assigning score-based characteristics to the particular variants based on allele frequencies and storing them in fields of the data structures) in selected locations of an omics data set and further comprises metadata related to the selected locations (Glynias at Para [0167]: generating XML files comprising the hashes in Figure 2C an 2D that comprise additional location metadata within the hash information itself; see Figure 2A which illustrates the chromosomal start and end position and Figure 2C which illustrates how the chromosomal positions are stored in the hash for the output file);
wherein at least two of the plurality of SNPs each occur in at least 10% of population (this limitation is nonfunctional descriptive matter that describes the SNP data; the limitation conveys the meaning of the SNP data, and therefore has little patentable weight; see MPEP § 2111.05); and
identifying at least some of the plurality of values of one of the omics data set in another omics data set (Glynias at Para [0192] for comparison of two genomics datasets for step 303, i.e. determining whether genetic variants correspond).

As to claim 24, Glynias teaches the method of claim 23, wherein at least two of the plurality of omics data sets are from the same patient and are representative (Glynias at Para [0242]: subtracting a germ-line genome from a cancer genome; the germline genome is genetic information is interpreted by the Examiner to be before the time of oncological transformation, whereas the cancer genome is interpreted to be after the time of oncological transformation).

As to claim 25, Glynias teaches the method of claim 23, wherein the selected locations are selected for at least one of SNP frequency (this element is claimed in the alternative and does not need to be mapped; nevertheless, see Glynias at Para [0237]: determining allele frequencies of genetic variants), gender (this element is claimed in the alternative and does not need to be mapped, although gender-based genetic variants are at once envisaged as genetic variants taught at Glynias Para [0018] and demographic characteristics taught at Para [0032]), ethnicity (this element is claimed in the alternative and does not need to be mapped, although ethnicity-based genetic variations are at once envisaged as genetic variants taught at Glynias Para [0018] and demographic characteristics taught at Para [0032]), and mutation type (Glynias at Para [0018]: selecting SNPS based on their association with a particular genetic mutant).

As to claim 26, Glynias teaches the method of claim 23, wherein the step of identifying comprises a step of subtraction of corresponding values between at least two omics data sets (Glynias at Para [0242]: subtracting a germ-line genome from a cancer genome).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45, 46, 50, 51, 53, 55-58, 59-62, and 64 of copending Application No. 16/499,164 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are genus of the species of the respective claims in the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Reference Application
9. A method of comparing a plurality of omics data sets, comprising:

wherein each of the first and second signature-hashes comprise a plurality of values corresponding to allele frequencies for a plurality of SNPs in selected locations of the second omics data sets and further comprise metadata related to the selected locations; and
wherein at least two of the plurality of SNPs each occur in at least 10% of population; and
comparing the plurality of values for the first and second signature-hashes to determine a degree of relatedness.


55. (New) The method of claim 53, wherein the omics data set has a format selected from the group of a SAM format, BAM format, and GAR 

56. (New) The method of claim 53, wherein the selected locations are selected for at least one of SNP frequency, gender, ethnicity, and mutation type.
12. The method of claim 9, wherein the values are based on a non-linear scale.
57. (New) The method of claim 53, wherein the values are expressed on a non-linear scale.
13. The method of claim 9, wherein the values are expressed as hexadecimal values.
58. (New) The method of claim 53, wherein the values are expressed as hexadecimal values.
14. The method of claim 9, wherein the first omics data set comprises the first signature-hash, and wherein the second omics data comprises the second signature-hash.
[See independent claim 53]
15. The method of claim 9, wherein the degree of relatedness is based on SNP frequency, gender, ethnicity, and mutation type.
[ See the basis of the degree of similarity in the independent claim 53. ]

[ This element has little patentable weight because data that is indicative of common provenance is non-functional descriptive material ]
17. A method of identifying a single omics data set in a plurality of omics data sets having respective hashes, comprising:
obtaining or generating a single hash having a predetermined degree of relatedness to the single omics data set;
wherein each of the hashes comprises a plurality of values corresponding to allele frequencies for a plurality of SNPs in selected locations of an omics data set and further comprises metadata related to the selected locations;
wherein at least two of the plurality of SNPs each occur in at least 10% of population; and
comparing the plurality of values for the single hash with values of the 
identifying the single omics data set in the plurality of omics data sets on the basis of a degree of relatedness between the values of the single hash and values of the hashes of each of the plurality of omics data sets.


[ See the independent claim 61 which has a plurality of omics data sets. ]
19. The method of claim 17, wherein the predetermined degree is identity or similarity of at least 90% of the plurality of values.
62. (New) The method of claim 61, wherein the two distinct omics data sets are confirmed to be from the same patient when there is at least 90% similarity.
20. The method of claim 17, wherein the selected locations are selected for at least one of SNP frequency, gender, ethnicity, and mutation type.
64. (New) The method of claim 61, wherein the selected locations are selected for at least one of SNP frequency, gender, ethnicity, and mutation type.
21. The method of claim 17, further comprising a step of retrieving the single omics data set.
[ The Examiner argues that matching suggests retrieving; hence see the independent claim 61. ]

[ See the independent claim 61 which recites the metadata comparison.]
23.  A method of identifying source contamination in an omics file, comprising:
providing a plurality of omics data sets having respective signature-hashes; 
wherein each of the signature-hashes comprises a plurality of values corresponding to allele frequencies for a plurality of SNPs in selected locations of an omics data set and further comprises metadata related to the selected locations;
wherein at least two of the plurality of SNPs each occur in at least 10% of population; and
identifying at least some of the plurality of values of one of the omics data set in another omics data set.

45.  A method of identifying source contamination in an omics file, comprising: providing a plurality of omics data sets having respective signature-hashes; wherein each of the signature-hashes comprises a plurality of values corresponding to allele frequencies for a plurality of SNPs in selected locations of an omics data set and further comprises metadata related to the selected locations; identifying at least some of the plurality of values of one of the omics data set in another omics data set.

46.  The method of claim 45, wherein at least two of the plurality of omics data sets are from the same patient and are representative of at least two distinct points in time.
25.  The method of claim 23, wherein the selected locations are selected for at least one of SNP frequency, gender, ethnicity, and mutation type.
50.  The method of claim 45, wherein the selected locations are selected for at least one of SNP frequency, gender, ethnicity, and mutation type.
26. The method of claim 23, wherein the step of identifying comprises a step of subtraction of corresponding values between at least two omics data sets.
51.  The method of claim 45, wherein the step of identifying comprises a step of subtraction of corresponding values between at least two omics data sets.


Note that the difference between the instant Application and the reference Application amounts to nonfunctional descriptive matter that describes the meaning of the data, and therefore has little patentable weight (See MPEP § 2111.05).  The limitation having little patentable weight is “wherein at least two of the plurality of SNPs each occur in at least 10% of population.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art has previously been made of record:

US 2020/0051664 A1:  Pertinent because of compact compression of sequence data using syntax elements; includes difference encoding with regard to a reference sequence.  See Figures 11 and 12.
EP 1443449 A2:  Pertinent because of storing sequence differencing information along with metadata in Figure 5.
	WO 0106454 A1:  See Table 2.
	US 2019/0177719 A1:  Pertinent because of single-nucleotide variants encoded as per Figure 1.  The reference involves a distance metric between sequences represented as variants.
	US 2014/0358937 A1:  Pertinent because of Figures 3, 4, and 5 for a database of sequences represented as hashes that can be used to determine SNPs.
	KR 1533395 B1:  Pertinence because of calculating a similarity between sequences based on single-nucleotide polymorphisms.
	US 2020/0104285 A1:  Pertinent because this pre-grant publication corresponds to the Application that is the basis of the double-patenting issues noted above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        February 12, 2021